Citation Nr: 0809401	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include patellofemoral syndrome.

2.  Entitlement to service connection for left knee 
disability, to include patellofemoral syndrome.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from May 1985 to July 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision in 
which the RO, among other things, denied service connection 
for patellofemoral syndrome of the right and left knees, and 
narrowed discs at L1-2, L2-3 (claimed as low back and waist 
conditions).  The veteran filed a notice of disagreement 
(NOD) in April 2006, and the RO issued a statement of the 
case (SOC) in June 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2006.

The RO continued the denials of the claims in a May 2007 
supplemental SOC (SSOC).  The claims on appeal have been 
recharacterized for the reasons expressed below.

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The Board's decision on the claims for service connection for 
right and left patellofemoral syndrome is set forth below.  
The claim for service connection for a lumbar spine 
disability is addressed in the remand following the order; 
this matter is being remanded to RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The evidence clearly and unmistakably shows that a 
bilateral knee disability preexisted service and was not 
aggravated by service, and that, therefore, there is no 
medical nexus between any current right or left knee 
disability, to include right and left patellofemoral 
syndrome, and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for patellofemoral 
syndrome, right knee, are not met.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for patellofemoral 
syndrome, left knee, are not met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, in a May 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The October 2005 RO rating decision reflects the initial 
adjudication of the claims herein decided after issuance of 
that letter.  Hence, the May 2005 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement. 

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings and effective dates in a February 2008 
letter, but did not subsequently readjudicate the claims; 
however, as the decision herein denies each of the claims 
herein decided, no disability rating or effective date is 
being, or is to be, assigned; thus, there is no possibility 
of prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service private medical 
records, as well as reports of VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the veteran's Board hearing, as well as various 
written statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

The October 2005 VA examination report indicates that 
bilateral knee X-rays were normal and includes diagnoses of 
"patellofemoral syndrome of the knees by SMR" and right 
knee internal joint derangement.  Even assuming that this 
diagnosis indicates that the veteran currently has 
patellofemoral syndrome, as opposed to a history of this 
disability as indicated by the service medical records, the 
question remains as to whether there exists a relationship 
between any current patellofemoral syndrome or other 
disability of either knee and service, a question that, based 
on the facts of this case, requires consideration of the 
presumption of soundness.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2007).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

There are multiple notations regarding complaints of right 
and left knee pain in service, as well as diagnoses of 
retropatellar pain syndrome (RPPS) of both knees, soft tissue 
trauma of the left knee, and ITB friction syndrome of the 
right knee.  As noted above, the claims have been 
recharacterized more broadly to include any bilateral knee 
disability.  Significantly, a September 1991 service medical 
record relating to the veteran's complaints of knee pain 
indicates that the veteran said he had a long history of knee 
problems prior to service, with its onset being during his 
basketball playing years.  During the October 2005 VA 
examination, the veteran denied problems with his knees prior 
to entering service.  However, the October 2005 VA examiner, 
who reviewed the claims file and noted all of the knee 
complaints in the service medical records including those in 
the September 1991 service medical record, concluded that the 
veteran had a preexisting bilateral knee condition.  As this 
is the only competent medical opinion on this question, and 
was rendered after examining the veteran and considering his 
denial of pre-service knee problems as well as the evidence 
in the claims file, the Board finds that there is clear and 
unmistakable evidence that the veteran had a preexisting knee 
disability when he entered service.

As regards the question of aggravation, the in- and post-
service medical records indicate only that the veteran 
experienced bilateral knee pain and that he was diagnosed 
with the disabilities noted above.  There is no medical 
indication that the veteran's preexisting knee bilateral knee 
disabilities were aggravated by service.  The April 1992 
separation examination report indicated only "knee pain, 
T3," with regard to the lower extremities.  Moreover, the 
only opinion expressed as to the etiology of any current 
bilateral knee disability weighs against the claims.  As 
noted, the October 2005 VA examiner reviewed the claims file 
including the specific notations of knee complaints and 
diagnoses in the service medical records.  The examiner noted 
that there was no record of treatment for any knee disability 
for several years after service, which indicated that the in-
service knee symptoms were acute and transitory and resolved 
with treatment, and concluded, "It is my opinion that the 
current bilateral knee condition is not caused by or the 
result of knee conditions treated in military service."

As the October 2005 VA examiner explained his opinion based 
on a careful review of the claims file and his examination of 
the veteran, and explained the reasons for his conclusions in 
light of this evidence, the Board finds that this opinion-
that the veteran's current bilateral knee condition is not 
related to service-is probative of the medical nexus 
question.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion supporting that any current 
disability of either knee, including right and left knee 
patellofemoral syndrome, are, in fact, related to service-to 
include on the basis of aggravation.

Thus, the evidence clearly and unmistakably shows that a 
bilateral knee disability preexisted service and was not 
aggravated by service, and that, therefore, there is no 
medical nexus between any current right or left knee 
disability, to include right and left patellofemoral 
syndrome, and service.

In addition to the medical evidence, the Board has carefully 
considered the written statements of the veteran and his 
representative indicating that a current bilateral knee 
disability is related to service.  However, such question is 
a medical matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons, neither the veteran nor her 
representative is not shown to possess the appropriate 
medical training and expertise to competently render a 
probative opinion on a medical matter-to include the 
etiology of any current disability of either knee.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the lay assertions in this regard have 
no probative value.

For the foregoing reasons, the claims for service connection 
for right and left knee disabilities, to include 
patellofemoral syndrome, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against these claims, that 
doctrine is not applicable to them.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right knee disability, to include 
patellofemoral syndrome, is denied.

Service connection for left knee disability, to include 
patellofemoral syndrome, is denied.


REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection for low back 
disability is warranted.

The only medical opinion expressed as to whether there is a 
relationship between the veteran's current back disability 
and service is that of the October 2005 VA examiner.  The 
examiner noted the complaints of low back pain in the service 
medical records and wrote, "There is no evidence of 
treatment due to a low back condition up to several years 
after service.  So events in service were acute and 
transitory and resolved with military treatment."  He 
concluded that the veteran's low back condition as not caused 
by or the result of low back conditions treated in military 
service.  However, the veteran was discharged from service in 
July 1992, and a November 1993 private treatment note 
contains a diagnosis of low back pain, while a December 1994 
treatment note contains diagnoses of lumbar strain and muscle 
spasm.  A medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Here, the October 2005 VA examiner's 
opinion-that the several years between service and post-
service treatment of low back pain  or disability reflected 
that there was no nexus between the current back disability 
and service-is unsupported, and, in fact contradicted, by 
the evidence of record treatment for back pain one year after 
service and diagnoses of back disabilities two years after 
service.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4)(i) (2007).  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, the veteran has been diagnosed in 
private medical records with narrowed discs at L1-3, low back 
strain, and paravertebral muscle spasm, and on the October 
2005 VA examination with chronically degenerated, narrowed 
discs at L1-2 and L2-3 (based on April 2005 private X-rays).  
As noted above, the claim has been recharacterized to take 
account of these multiple diagnoses.  Moreover, there are 
complaints of back pain in the service medical records.  As 
the evidence, including the only medical opinion as to 
whether any diagnosed low back disability is related to 
service, is insufficient to decide the claim, a remand for a 
new VA examination is warranted.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for a 
low back disability.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the veteran furnish any evidence 
in his possession and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for low back disability.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for low back 
disability.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
low back disabilities.  With respect to 
each diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or more 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for low back disability.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


